              Case 1:17-cv-00888-SAB Document 83 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   RICARDO TORRES,                                     Case No. 1:17-cv-00888-SAB

11                  Plaintiff,                           ORDER GRANTING PARTIES’ REQUEST
                                                         FOR EXTENSION OF TIME TO FILE
12           v.                                          DISPOSITIONAL DOCUMENTS

13   LA FAVORITA BROADCASTING, INC. et                   (ECF No. 82)
     al.,
14
                    Defendants.
15

16          On August 10, 2020, the parties filed a notice of settlement informing the Court that the

17 parties had reached settlement resolving this action and requested ninety (90) days to file

18 dispositional documents due to the settlement requiring advanced regulatory approval. (ECF No.

19 80.) The Court granted the request and ordered dispositional documents to be filed on or before
20 November 9, 2020. (ECF No. 81.) On November 9, 2020, the parties filed a stipulation

21 requesting an extension until December 31, 2020, to file dispositional documents. (ECF No. 82.)

22 The parties proffer that immediately after filing the notice of settlement, they negotiated the

23 terms of an asset purchase agreement (“APA”) that would govern the transaction; however, the

24 APA required more negotiation than anticipated, ultimately taking more than a month to

25 complete. (Id.) At this time, the only thing holding up the filing of the regulatory application for

26 approval has been the logistical issue of needing to form an ownership entity for Plaintiff’s
27 interest in the transaction, and Plaintiff reports they have filed the necessary paperwork, and

28 anticipate receiving confirmation of the formation within seven (7) days. (Id.) Once the entity


                                                     1
              Case 1:17-cv-00888-SAB Document 83 Filed 11/10/20 Page 2 of 2


 1 formation is complete, the parties expect to amend the APA to incorporate the ownership entity,

 2 then file the regulatory application, and are informed it will take approximately forty-five (45)

 3 days for the application to be approved after it is filed with the regulatory agency. (Id.) The

 4 Court finds good cause to extend the deadline.

 5          Accordingly, it is HEREBY ORDERED that the parties shall file dispositional documents

 6 on or before December 31, 2020.

 7
     IT IS SO ORDERED.
 8

 9 Dated:     November 10, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
